This Court is of opinion that the Legislature has the power to enact that the plaintiff be appointed guardian of Margaret E. Henderson without bond, etc., because there is no restriction on such power in the organic law. The policy of so doing is not for this Court to consider. It is by the authority of the Legislature that the duties of the clerk are prescribed and regulated, and if that body can delegate the execution of such duties to the clerk, it must have the power to do the same. We are not to be understood as saying that the guardian, when thus appointed, is exempt from accountability, nor from the supervision of the clerk, as in cases of appointment by the clerk, except in the matter of entering into bond. The objection to the name of the plaintiff is without force. There is an interesting list of idem sonans cases collected in S. v. Collins,115 N.C. 716.
Judgment Affirmed.
Cited: Miller v. Alexander, 122 N.C. 721.